DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “brake components of a first pivotal connection including at least one display arm brake component that is non-pivotally attached to the display arm, and at least one axial brake component that is held such that it will not rotate about the pivot point of the first pivotal connection; 
wherein at least one of the brake components requires electrical power to activate; 
wherein the apparatus is configured so that when the touch sensitive zone detects a touch, the at least one of the brake components is de-energized such that the display arm can pivot with reduced torsional resistance around the base-end pivotal connection; and Page 2 of 19 
wherein the apparatus is configured so that when the touch sensitive zone detects no touch, the at least one of the brake components is energized such that it will attract to another of the brake components and create friction, thus adding torsional resistance to the display arm pivoting around the pivot point of the base-end pivotal connection”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-13 and 18-20 depending from claim 1 are therefor also allowable.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first grouping of brake components of a first pivotal connection of the first display arm including at least one display arm brake component that is non- pivotally attached to the first display arm, and at least one axial brake component that is held such that it will not rotate about the pivot point of the first pivotal connection; 
a second grouping of brake components of a separate second pivotal connection of the second display arm including at least one display arm brake component that is non-pivotally attached to the second display arm, and at least one axial brake component that is held such that it will not rotate about the pivot point of the second pivotal connection; 
wherein at least one component of the first grouping of brake components and at least one component of the second grouping of brake components requires electrical power to activate; 
wherein the apparatus is configured so that when a first zone of the at least two touch sensitive zones detects a touch, the at least one component of the first grouping of brake components is de-energized such that the first display arm can pivot with reduced torsional resistance around the first display arm base-end pivotal connection; 
wherein the apparatus is configured so that when the first zone of the at least two touch sensitive zones detects no touch, the at least one component of the first grouping of brake components is energized such that it will attract to another component of the first grouping of brake components and create friction, thus adding torsional resistance to the display arm pivoting around the pivot point of the first display arm base-end pivotal connection; Page 5 of 19Application No.:16/245,074Attorney Docket No.: MYER-2019028p Response to November 16, 2020 Office Action 
wherein the apparatus is configured so that when a second zone of the at least two touch sensitive zones detects a touch, the at least one component of the second grouping of brake components is de-energized such that the second display arm can pivot with reduced torsional resistance around the second display arm base-end pivotal connection; and 
wherein the apparatus is configured so that when the second zone of the at least two touch sensitive zones detects no touch, the at least one component of the second grouping of brake components is energized such that it will attract to another component of the second grouping of brake components and create friction, thus adding torsional resistance to the display arm pivoting around the pivot point of the second display arm base-end pivotal connection”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 16-17 depending from claim 14 are therefor also allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rihn US Fig. 3 discloses a display apparatus with a clutch of brake mechanism to prevent positioning a display device in an undesirable or unstable position; Quijano US 20140353453 Fig. 5 discloses a display apparatus having a brake mechanism; Satoh US 9541125 Fig. 4 disclose a stand apparatus having a locking mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841